Citation Nr: 1527645	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include adjustment disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of left knee arthroplasty including as secondary to service-connected disability (claimed as left knee traumatic arthropathy degenerative joint disease and osteoarthritis). 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a disability rating greater than 30 percent for torn right medical cartilage meniscus, status post meniscectomy, traumatic arthritis. 

5.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus, type II.

6.  Entitlement to a disability rating greater than 20 percent for bilateral diabetic cataracts with retinopathy. 

7.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity.

10.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions issued in August 2009, March 2010, September 2010, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As a preliminary matter, the Board notes that the December 2012 rating decision characterized the left knee disability issue as a claim to reopen, based on the fact that the March 2010 rating decision denying service connection for that issue became final.  However a review of the claims file reflects that in May 2010, the Veteran submitted a timely notice of disagreement with respect to that denial.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Therefore, the March 2010 rating decision which originally denied service connection for a left knee disability is not final and comes before the Board on a de novo basis.  As new and material evidence is not required, the issue has been recharacterized as a claim for service connection, as shown on the title page of this decision.  

Most recently, in a July 2015 rating decision, service connection was granted for  coronary artery disease and a 60 percent evaluation was assigned, effective April 10, 2015.

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for residuals of left knee disability; entitlement to higher disability ratings for service-connected diabetes mellitus and bilateral diabetic cataracts; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for PTSD was denied in December 2004, and not appealed.  A request to reopen this claim was denied in an unappealed August 2006 rating decision. Based on the receipt of service-related evidence, the claim was reconsidered and denied on the merits in a March 2008 rating decision from which the Veteran perfected an appeal.  

2.  The Veteran does not have a valid diagnosis of PTSD, and his diagnosed adjustment disorder is not related to his period of active service.

3.  The competent medical and other evidence of record fails to establish that the Veteran's sleep apnea is etiologically related to active service.

4.  The Veteran's service-connected torn right medial cartilage meniscus, status post meniscectomy, traumatic arthritis is symptomatic and productive of some functional impairment, but is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.

5.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than moderate impairment of the sciatic nerve.  

6.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than moderate impairment of the sciatic nerve. 

7.  The Veteran's peripheral neuropathy of the right upper extremity is manifested by mild impairment of the median nerve. 

8.  The Veteran's peripheral neuropathy of the left upper extremity is manifested by mild impairment of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102,  3.156(a), 3.156(c), 3.159, 3.303, 3.304(f). (2014). 

2.  The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for a disability rating greater than 30 percent for service-connected torn right medical cartilage meniscus, status post meniscectomy, traumatic arthritis are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2014); 38 CFR §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but no higher for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but no higher for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

6.  The criteria for a disability rating greather than 10 percent for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.124 DC 8615 (2014).

7.  The criteria for a disability rating greather than 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.124 DC 8615 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in December 2009, and June 2010, of VA's duty to assist him in substantiating his claims, the effect of this duty upon his claims.  The June 2010 letter also informed the Veteran of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters addressed all notice elements and predated the initial adjudications by the AOJ in March 2010, September 2010, and December 2012.

VA has also satisfied its duty to assist the Veteran in the development of his claims decided herein.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted private treatment records and personal statements in support of his claims.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 



All identified treatment records have been obtained and the Veteran has been provided adequate examinations for his increased rating and PTSD claims. Although the Veteran was not examined for the purpose of addressing his sleep apnea, the Board finds that it was not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As discussed below, the Veteran has asserted that service connection for sleep apnea is warranted, but there is no competent and credible evidence establishing that an event, injury, or disease occurred in service, and therefore there is no event in service to which an examiner could link the disability.  See also Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).

As a result, the only evidence of record that relates the Veteran's claimed sleep apnea to service are his own lay assertions, and his mere assertion alone is not, under current caselaw, sufficient to render a VA examination or opinion necessary and does not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Accordingly, an examination for this particular issue is not required here, even under the low threshold of McLendon.

Finally, the Board has considered that the Veteran has not been afforded a VA examination of his service-connected disabilities since 2010, but finds that the medical evidence of record in this case is not too old to adequately evaluate his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  No competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that these service-connected right knee and peripheral neuropathy disabilities have become worse in the period of time since the last evaluation.  See Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist is not a license for a "fishing expedition"). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development. A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

II.  Law - Entitlement to Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 3 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A. Analysis - Psychiatric Condition

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.

His original claim for PTSD was denied in an unappealed December 2004 rating decision. In August 2006, the RO denied his request to reopen his claim for service connection for PTSD. In October 2007, based on service personnel records and unit records, the RO verified one of the Veteran's averred stressors. Consequently, in a  March 2008 decision, the RO reconsidered the claim of entitlement to service connection for PTSD on the merits, denying compensation based on the absence of a diagnosis of PTSD.  See 38 C.F.R. § 3.156(c). The Veteran perfected an appeal of this decision.

Service treatment records do not contain any reports of psychiatric complaints or findings including at separation in May 1969.  However, for PTSD purposes, the Veteran has a confirmed stressor based on his active service. 

Post-service evidence shows the Veteran received provisional diagnoses of PTSD following some evaluations, but that these diagnoses were not linked to a confirmed stressor that would support a diagnosis of this condition under the criteria set forth in the DSM IV.  See VA Social Work PTSD Assessment dated December 30, 2003 and VA medical opinion, dated March 31, 2006.  Subsequently dated evidence shows that the RO was eventually able to objectively verify at least one of the Veteran's stressor-mortar and rocket attacks at the Army Post at Long Binh where the Veteran was stationed.  See VA memorandum dated in October 2007.  Based upon that information, the Veteran was afforded additional VA examinations in October 2007,  March 2008, and July 2010, where the psychologist concluded the Veteran did not have sufficient symptoms to allow for a diagnosis of PTSD. The October 2007 and March 2008 examiners diagnosed the Veteran with adjustment disorder with depressed mood, and the March 2008 examiner determined that the Veteran's diagnosed adjustment disorder with depressed mood was due to his anger over being terminated from his job and his subsequent unemployment, not active service.  

Based on review of the evidence of record, the Board finds that the most probative evidence of record does not show a formal diagnosis of PTSD based on the DSM criteria or that his diagnosed adjustment disorder is linked to his military service.  

To the extent that the Veteran has offered lay statements in an attempt to establish a diagnosis of PTSD or a link between his diagnosed psychiatric condition and his active service, the Board finds the Veteran's statements not competent for these purposes.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran has a specific psychiatric diagnosis or whether a psychiatric condition is related to events in his active service cannot be determined by mere observation, nor are these questions simple. They require clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms or events reported.  As such, the Board finds that the Veteran's lay statements are not competent evidence to support his claim.  Accordingly, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has not been established, and the claims therefor are denied.



B. Analysis - Sleep Apnea

The Veteran contends that sleep apnea has been chronic since service.

Service treatment records do not document complaints or findings suggestive of sleep apnea prior to the Veteran's separation from service in May 1969.  

In 2011, more than 40 years after separation from service, the Veteran was found to have a low clinical probability for obstructive sleep apnea and given a CPAP (Continuous Positive Airway Pressure) machine.  See Pulmonary Diagnostic Study Reports dated October 3,2011 and December 16, 2011.  There is no medical opinion of record relating the Veteran's 2011 diagnosis of sleep apnea with his active service or diagnosing him with sleep apnea prior to 2011.

To the extent that the Veteran has asserted that he had sleep apnea in service or that his current sleep apnea is related to his active service, the Board finds that he is not competent to diagnose sleep apnea, nor is he competent to establish that his currently diagnosed sleep apnea is related to his active service. While he is competent to report observable symptoms, actually diagnosing sleep apnea and determining its onset requires medical testing and training which is beyond the Veteran's skills and knowledge. Mere observable symptomatology is insufficient. 

In the absence of competent evidence establishing a diagnosis of sleep apnea in service or a link between his current diagnosis and his active service, the Board finds that entitlement to service connection for sleep apnea has not been established, and the claim must be denied.  

III.  Law and Analysis for Increased Ratings

The Veteran is seeking higher evaluations for his service-connected right knee disability and peripheral neuropathy involving all four extremities.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A. right knee disability

The Veteran's service-connected right knee disability is rated as 30 percent disabling under DC 5055 for knee replacement (prosthesis).  38 C.F.R. § 4.71a.  

Under DC 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a. 

Under DC 5256 for ankylosis of the knee, extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a maximum 60 percent rating, ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent rating, and ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a . 

Under DC 5261 for limitation of leg extension, a maximum 50 percent rating requires limitation of extension to 45 degrees and a 40 percent rating requires limitation of extension to 30 degrees.  38 C.F.R. § 4.71a. 

Under DC 5262, nonunion of the tibia and fibula with loose motion requiring a brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  Plate II, 38 C.F.R. § 4.71.

In connection with the Veteran's most recent claim for increase is a July 2010 VA examination report which shows his history of right knee injury with eventual right total knee replacement in 2004 was briefly summarized.  His current complaints were of constant pain primarily in the posterior portion of the right knee and instability.  The symptoms bothered him on a daily basis averaging 9/10 in intensity and were made worse with any sort of activity.  The Veteran had some relief with medications and used a brace and a cane which help.  He was able to walk about 30 minutes or a quarter of a mile.  Other than physical therapy, the Veteran had no other treatment including injections and was not taking any medications other than aspirin.  His right knee significantly affected his activities of daily living and made normal household chores difficult.  He was currently unemployed. 

Examination revealed several well-healed surgical incisions.  Range of motion was described as excellent with flexion to 130 degrees and extension to 0 degrees without varus or valgus instability at 9 and 90 degrees.  Sensation was intact to light touch and he head 2+ dorsalis pedis and tibialis posterior pulses.  Motor strength was normal at 5/5.  He was mildly tender to palpation over the medial and lateral joint lines and over the superior and inferior poles of his patella.  There was negative patellar grind and no crepitus throughout range of motion.  He walked with a significant antalgic gait, but seemed to do well with a cane.  There was no additional loss of motion on repetitive use.  The clinical impression was status post right total knee arthroplasty.  

The remaining outpatient treatment records show continued evaluation and treatment of the Veteran's right knee.  In general, the clinical findings are not materially different from those reported on VA examination and show that, while he continued to report chronic pain and related symptoms, there is no indication of a worsening in range of motion or functional impairment to warrant a higher evaluation.

Based on the preceding evidence, the Veteran's service-connected right total knee replacement does not show severe painful motion or weakness in the affected extremity so as to warrant a 60 percent evaluation under DC 5055.  There is no clinical evidence of any instability of the prosthetic joint or any appreciable weakness, fatigability, or incoordination of the right knee.  X-rays show the prosthesis intact.  Although his gait is antalgic, the Veteran is able to stand and walk with the aid of an assistive device.  The Board has no reason to doubt that the Veteran experiences some degree of pain; however, under the circumstances, the clinical findings necessary for a 60 percent rating under DC 5055 are not demonstrated. 

The Board has also considered whether more than the minimum 30 percent rating for the knee replacement may be assigned based on an intermediate degree of residual weakness, pain, and limitation of motion, rating by analogy under DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055. 

The clinical evidence of record shows some limitation of motion of the right knee, but no ankylosis or complete immobility of the knee.  Thus, an increased rating under DC 5256 is not indicated.  The degree of limitation of extension reported falls far short of what is required for a rating in excess of 30 percent under DC 5261.  As the medical records show that the Veteran's prosthetic right knee is stable and intact, there is clearly no support for a finding that it should be rated 40 percent by analogy to nonunion of the tibia and fibula with loose motion under DC 5262. 

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected total right knee replacement under any of the applicable diagnostic codes. 

Additionally, the evidence does not establish that additional compensation for functional loss not contemplated by the rating assigned by this decision is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran has some limited motion of the right knee there is no credible evidence of painful limitation of motion or flare-ups that result in increased functional impairment to the extent that the right knee disability would warrant a higher rating.  The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating. 

Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  Although there is evidence of painful motion, which could further limit functional ability during flare-ups, the Veteran has been able to take care of his activities of daily living and even with repetitive use there was no significant loss of motion.  In fact, even with complaints of pain, the clinical record reflects an ability to flex his knee to 130 degrees, which leaves the degree of limitation of motion far short of what is required for a rating in excess of 30 percent (i.e., 30 degrees or more of extension) under DC 5261.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.

The remaining diagnostic codes for impairment of the knee either are not applicable to the Veteran's case or do not offer a higher disability rating.  38 C.F.R. § 4.71a, DCs 5257, 5258, 5260, and 5263.  Likewise, with regard to the postoperative scars, the clinical evidence does not show that they are tender, painful, unstable or otherwise symptomatic such that a separate compensable rating would be warranted under DCs 7804, 7805 and 7806. 38 C.F.R. § 4118.

For these reasons, the Board finds that the criteria for a disability rating greater than 30 percent for torn right medical cartilage meniscus, status post meniscectomy, traumatic arthritis are not met.

B. peripheral neuropathy of the right and left lower extremities

The Veteran's service-connected peripheral neuropathy of the right and left lower extremities are each rated as 10 percent disabling under DC 8520 for incomplete paralysis of the sciatic nerve.  Sciatic neuritis is rated under DC 8620, and neuralgia of the sciatic nerve is rated under DC 8720.

Under these diagnostic codes mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis of the sciatic nerve is rated 40 percent disabling; and severe incomplete paralysis of the sciatic nerve, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a , DCs 8520, 8620, 8720. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During the neurological portion of a June 2010, VA general medical examination, the Veteran complained of numbness in his feet that extends to his knees.  He described a "pins and needles" sensation, and tingling symptoms that are aggravated by walking and relieved with rest.  He also had numbness in the right lateral thigh in the distribution of the left femoral cutaneous nerve causing meralgia paresthetica.  On examination pedal pulses were palpable and there was no pedal edema.  Motor strength was 5/5 in the lower extremities.  Deep tendon reflexes were 1+ at the knees, 0 at the Achilles, and plantars were equivocal.  Pinprick and light touch were diminished in the soles of both feet and toward the dorsal surfaces of the distal toes.  Vibration and position were both intact.  Pinprick and light touch were also diminished on the lateral aspect of the right thigh.  The clinical impression was moderate peripheral neuropathy in the lower extremities. 

After review of the evidence, the Board finds that the criteria for 20 percent ratings are met for the right and left lower extremities.  On VA examination the Veteran provided subjective complaints of numbness and tingling, as well as objective findings of sensory impairment and diminished reflexes.  More importantly, the VA examiner specifically provided a diagnosis of moderate peripheral neuropathy which satisfies the criteria for a 20 percent evaluation.  

However, there is no indication that the disabilities meet the criteria for evaluations in excess of 20 percent under DC 8520.  Indeed, as is illustrated by the objective findings, sensory function of the Veteran's lower extremities is impaired, but not absent.  He has no significant deficits in muscle strength and use and control of the lower extremities is primarily intact.  Motor examination did not disclose any wasting in the lower extremities and with the exception of diminished reflexes, there was no evidence of muscle spasm, paralysis or foot drop that would warrant higher ratings or demonstrate more than a moderate degree of incomplete paralysis of the sciatic nerve.  Given the evidence as outlined above, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy cannot be properly described as more than moderate in degree.  

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  Therefore, DCs 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case.  Accordingly, there is no basis for higher ratings.

In sum, the evidence supports the assignment of 20 percent disability ratings for peripheral neuropathy both the right and left lower extremities, but no more.

C.  peripheral neuropathy of the right and left upper extremities

The Veteran's service-connected peripheral neuropathy of the right and left upper extremities are each rated as 10 percent disabling under DC 8615 for neuritis of the median nerve.  Incomplete paralysis of the median nerve is rated under DC 8615, and neuralgia of the median nerve is rated under DC 8715.

Under these diagnostic codes mild impairment of the median nerve is rated 10 percent disabling; moderate impairment is rated 20 percent (minor) or 30 percent (major) disabling; and severe impairment of the median nerve is 40 percent (minor) or 50 percent (major) disabling.  Complete paralysis of the median nerve warrants a 60 percent (minor) or 70 percent (major) evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DCs 8615, 8615, 8715. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-hand dominant for VA rating purposes.  38 C.F.R. § 4.69.

During the neurological portion of a June 2010, VA general medical examination, the Veteran complained of numbness in the finger tips with no clear cut aggravating or relieving factors.  On examination motor strength was 5/5 in the upper extremities and deep tendon reflexes were 2+.  Pinprick and light touch were intact in the upper extremities.  The clinical impression was mild peripheral neuropathy in the upper extremities.

There are no subsequent treatment records dated since June 2010, and thus there is no evidence of a worsening in symptoms, such as increased muscle weakness, atrophy, or limitations with respect to either upper extremity to warrant higher evaluations for the Veteran's peripheral neuropathy. 

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 10 percent are not met.  Sensory function of the Veteran's upper extremities was intact.  He has no significant deficits in muscle strength and use and control of the upper extremities is also intact.  Motor examination did not disclose any wasting in the upper extremities and no evidence of muscle spasm, or abnormal or limited movement of the fingers or thumb or loss of dexterity in either hand that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the median nerve.  Moreover, the VA examiner specifically provided a diagnosis of mild peripheral neuropathy.  Given the evidence as outlined above, Board finds that the current 10 percent ratings adequately reflect the Veteran's current impairment due to the service-connected peripheral neuropathy of his upper extremities.  

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  Therefore, DCs 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case.  Accordingly, there is no basis for higher ratings.

Therefore, the evidence does not support the assignment of a disability rating in excess of 10 percent under the applicable rating criteria. 

With regard to all five service-connected disabilities, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 2014).

The Board has carefully considered the Veteran's contentions in making these decisions.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected right knee and peripheral neuropathy disabilities.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for these disabilities for any portion of the time period under consideration.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.

Entitlement to service connection for sleep apnea is denied.  

A disability rating greater than 30 percent for torn right medical cartilage meniscus, status post meniscectomy, traumatic arthritis is denied.

A 20 percent disability rating, but not higher, for peripheral neuropathy of the right lower extremity is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

A 20 percent disability rating, but not higher,  for peripheral neuropathy of the left lower extremity is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

A disability rating greater than 10 percent for peripheral neuropathy of the right upper extremity is denied.

A disability rating greater than 10 percent for peripheral neuropathy of the left upper extremity is denied.



REMAND

The Veteran is seeking service connection for a left knee disability on a secondary basis based on his belief that it was caused, or made worse, by his service-connected right knee disability.  See VA Form 21-4138, received in December 2009.  The Board finds that the evidence currently of record is insufficient to decide the claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.

When examined by VA in February 2010, the VA examiner concluded that the Veteran's left knee disability is not secondary to his service-connected right knee condition.  However, he failed to address whether there is any additional disability resulting from aggravation of any left knee disability by the service-connected right knee condition.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).

The Veteran also contends that his service-connected connected diabetes mellitus and bilateral cataracts with retinopathy are more disabling than their current evaluations reflect.  He asserts, and the medical evidence suggests, that the diabetes mellitus and bilateral cataracts may have increased in severity.  

The Veteran most recently had a VA examination for his diabetes mellitus and bilateral cataracts in 2010.  However, since then he has indicated, and the record reflects, that he has started taking insulin (meaning in addition to or possibly instead of the medications previously prescribed to try and maintain acceptable control of this disease).  See VA Form 21-526EZ dated in August 2013.  The record also shows that the Veteran also requested a reevaluation of his eye problems as he was scheduled for "laser treatment."  See VA Form 21-4138, dated in March 2012.  Therefore, as it appears his symptoms and treatment regimen may have changed, reexamination is needed reassessing the severity of his diabetes mellitus and cataracts.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination). 

In addition, any ongoing VA and/or private clinical records should also be obtained.

Because the Veteran's claim for TDIU is inextricably intertwined with the increased rating claims for diabetes mellitus and bilateral cataracts, it is appropriate to defer consideration of this issue until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folder copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file. 

2.  Then, schedule the Veteran for a VA orthopedic examination of his left knee disability.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify all left knee disabilities and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that any diagnosed left knee disability is directly related to service or, if not, whether it is caused or aggravated (permanently worsened) by any other disability from which he currently suffers, including service-connected right knee disability.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected left knee disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected diabetes mellitus type II.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the examiner should review such results prior to completing the report.

In particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

4.  Also schedule the Veteran for a VA ophthalmology examination. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. All appropriate tests and studies (to include visual acuity and visual field testing using the Goldmann Perimeter Chart) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report). All clinical findings should be reported in detail. 

The examiner should report all current manifestations of the Veteran's healed corneal laceration of the left eye (i.e., floaters, recurrent infections, photophobia, pain, glare sensitivity) and describe the extent to which he experiences impairment of visual acuity or field loss as a result. It is essential that the examiner interpret all graphical representations of visual field testing (i.e., identify the degrees and quadrants where visual loss exists) and that the results of such testing be reported in terms of the applicable rating criteria.

5.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


